Exhibit 10.4

 
 
 
12076737
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
6/23/2015 1:19:00 PM $38.00
Book - 10336 Pg - 62076218
Gary W. Ott
Recorder, Salt Lake County, UT
LANDMARK TITLE
BY: eCASH. DEPUTY - EF 12 P.
 
 
 
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention: David J. D'Amour, Esquire




APN: Parcel 1: 08-36-376-030;
Parcel 2: 08-36-376-032, Parcel 3: 08-36-328-033
 
 
 
 
THIS SPACE ABOVE FOR RECORDER'S USE



FIRST MODIFICATION AGREEMENT
(Short Form – Salt Lake Hardware)

This FIRST MODIFICATION AGREEMENT (Short Form – Salt Lake Hardware) (this
"Agreement") is dated as of June 19, 2015, by and between KBSIII 155 NORTH 400
WEST, LLC, a Delaware limited liability company ("Trustor") and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as administrative agent
(in such capacity, "Agent") for the lenders from time to time party to the Loan
Agreement described below (the "Lenders"). This Agreement is made with reference
to the following facts:
RECITALS
A.    Agent, the Lenders, Trustor and KBSIII PARK PLACE VILLAGE, LLC, KBSIII
DOMAIN GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, and KBSIII TOWER AT
LAKE CAROLYN, LLC, each a Delaware limited liability company (collectively,
together with any new "Borrowers" becoming party to the Loan Agreement from time
to time, "Borrowers") entered into that certain Amended and Restated Loan
Agreement dated as of March 10, 2014 (the "Loan Agreement"). Pursuant to the
Loan Agreement, Lenders made a loan to the Borrowers in the original maximum
principal amount of Two Hundred Million and No/100 Dollars ($200,000,000.00)
(the "Loan"), consisting of a Revolving Portion and a Non-Revolving Portion (as
such terms are defined in the Loan Agreement). Subject to the satisfaction of
the conditions set forth in Section 7.20 of the Loan Agreement, the Loan is
subject to increase up to an aggregate principal amount of up to Three Hundred
Fifty Million and No/100 Dollars ($350,000,000.00). Capitalized terms used in
this Agreement and not defined shall have the meanings assigned to such terms in
the Loan Agreement.
B.    The Loan is evidenced by Promissory Notes in the aggregate principal
amount of $200,000,000.00, each made by Borrowers in favor of a Lender
(collectively, the "Notes").
C.    As of the date of this Agreement, the Committed Amount is $200,000,000.00,
the Principal Balance is $100,000,000.00, the Revolving Portion is

-1-

--------------------------------------------------------------------------------



$100,000,000.00 (of which $0.00 of principal is outstanding), and the
Non-Revolving Portion is $100,000,000.00 (of which $100,000,000.00 of principal
is outstanding).
D.    The obligations of Borrowers under the Notes and the Loan Agreement are
secured by, among other things, that certain Amended and Restated Deed of Trust
(With Assignment of Leases and Rents, Security Agreement and Fixture
Filing)(Salt Lake Hardware) recorded as Instrument No. 11817759 in the Official
Records of Salt Lake County, Utah on March 13, 2014 (the "Deed of Trust"). The
Deed of Trust encumbers the property described on Exhibit A hereto.
E.    Concurrently with entering into this Agreement, Agent, the Lenders and
Borrowers are entering into that certain First Modification Agreement (Long
Form) (the "Long Form Agreement"), pursuant to which Borrowers, Agent and the
Lenders have agreed to modify the Loan Agreement and the other Loan Documents as
more particularly described therein. Among other things, Agent and the Lenders
have agreed to (i) extend the term of the Loan, (ii) modify the interest rate
applicable to the Loan, and (iii) modify the method of calculating the borrowing
base for purposes of determining the remaining availability under the Loan.
F.    As used herein, the term "Loan Documents" shall mean the Loan Agreement,
the Deed of Trust and the other "Loan Documents" described in the Loan
Agreement. This Agreement and the Long Form Agreement also shall constitute Loan
Documents.
AGREEMENT
NOW, THEREFORE, with reference to the foregoing Recitals and information, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Agent and Trustor hereby agree as follows:
1.The recitals set forth above are incorporated herein by this reference.
2.The Long Form Agreement is incorporated in this Agreement by reference, as
though set forth in full herein. Among other things, the Long Form Agreement (i)
extends the term of the Loan, (ii) modifies the interest rate applicable to the
Loan, and (iii) modifies the method of calculating the borrowing base for
purposes of determining the remaining availability under the Loan.
3.The Deed of Trust is hereby amended as follows:
(a)    In addition to all other indebtedness and obligations secured thereby,
the Deed of Trust is amended to secure the payment and performance of the Loan
and all present and future indebtedness and obligations of Borrowers under
(i) the Loan Agreement and the other Loan Documents, as amended by the Long Form
Agreement, (ii) the Long Form Agreement, (iii) this Agreement, (iv) any Swap
Contracts, and (v) any and all amendments, modifications, renewals and/or
extensions of this Agreement, the Loan Agreement, the Swap Contracts, the other
Loan Documents and/or the Long Form Agreement, regardless of whether any such
amendment, modification,

-2-

--------------------------------------------------------------------------------



renewal or extension is evidenced by a new or additional instrument, document or
agreement.
(b)    All references in the Loan Documents to the Deed of Trust shall be deemed
to refer to the Deed of Trust as amended by this Agreement. All references in
the Deed of Trust to any Loan Document shall be deemed to refer to such Loan
Document as modified hereby, and by the Long Form Agreement.
4.This Agreement shall be governed by the laws of the State of Utah, without
regard to the principles thereof regarding conflict of laws, and any applicable
laws of the United States of America.
5.This Agreement may be executed and recorded in any number of counterparts, all
of which shall be considered one and the same instrument. The original, executed
signature and acknowledgement pages of exact copies of this Agreement may be
attached to one of such copies to form one document.
6.Section 7.25 of the Loan Agreement (the limited recourse provisions) is by
this reference hereby incorporated in its entirety.
[SIGNATURES TO FOLLOW]

-3-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


AGENT:
U.S. BANK NATIONAL ASSOCIATION, a national banking association


By:
/s/ Christopher R. Coburn
Name:
Christopher R. Coburn
Title:
Assistant Vice President


S-1

--------------------------------------------------------------------------------


[kbsriiiq310qexhibit104pg5.jpg]



Acknowledgment

--------------------------------------------------------------------------------




"GRANTOR"


KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By: KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT
TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-2

--------------------------------------------------------------------------------


[kbsriiiq310qexhibit104pg7.jpg]




--------------------------------------------------------------------------------


EXHIBIT A


LEGAL DESCRIPTION


That certain real property located in the County of Salt Lake, State of Utah and
more particularly described as follows:
PARCEL 1:
Beginning at the Northeast Corner of Lot 8, Block 98, Plat "A", Salt Lake City
Survey said point being South 0°00'59" East 67.88 feet and South 89°58'53" West
67.00 feet from a street monument found at the intersection of 400 West and 200
North, and running; thence South 0°04'10" West 660.00 feet along the west line
of said 400 West and being the east line of Block 98 to the Southeast Corner of
Lot 1, Block 98, Plat "A", Salt Lake City Survey; thence South 89°58'54" West
165.00 feet along the north line of North Temple and being the south line of
Block 98 to the Southwest Corner of said Lot 1; thence North 0°04'10" East 0.50
feet along the west line of said Lot 1; thence North 89°53'56" West 110.23 feet;
thence North 88°00'00" West 4.57 feet; thence North 0°00'27" West 483.92 feet;
thence Northwesterly 69.60 feet along the arc of a 645.28 foot radius curve to
the left (center bears South 89°59'33" West and the long chord bears North
3°05'51" West 69.57 feet with a central angle of 6°10'48"); thence North
6°11'15" West 50.04 feet; thence Northwesterly 56.17 feet along the arc of
1098.72 foot radius curve to the right (center bears North 83°48'45" East and
the long chord bears North 4°43'23" West 56.16 feet with a central angle of
2°55'45") to the north line of said Block 98; thence North 89°58'53" East (North
89°58'54" East, Deed) 294.43 feet along the north line of said Block 98 and to
and along the south line of 200 North Street to the point of beginning.
[The foregoing being the boundary description of the 1-lot Salt Lake Hardware
Minor Subdivision, according to that certain Notice Of Amended Minor Subdivision
Approval For Salt Lake Hardware Minor Subdivision recorded December 21, 2011 as
Entry No. 11300852, in Book 9976, at Page 2542 of the Official Records of the
Salt Lake County Recorder.]
EXCEPTING THEREFROM, all the minerals and all mineral rights as conveyed to
UNION PACIFIC LAND RESOURCES CORPORATION, a corporation of the State of
Nebraska, in that certain Mineral Deed dated April 1, 1971 and recorded October
3, 1996 as Entry No. 6472020, in Book 7504, at Page 1156 of the Official
Records.


(Continued)
PARCEL 2:
BEGINNING at a point which is South 89°59'06" West 66.00 feet from the Southwest
corner of Block 98, Plat "A", Salt Lake City Survey, and running thence North
00°04'22" East parallel to and 66.00 feet Westerly distant of the West line of
said Block 98, 660.34 feet to a point South 89°59'27" West 66.00 feet from the
Northwest corner of said Block 98; thence North 89°59'27"

Exhibit A

--------------------------------------------------------------------------------


East along the North line of said Block 98, 431.72 feet to a point on a 1098.72
foot radius curve to the left, the radius point of which bears North 86°44'52"
East; thence Southeasterly along the arc of said curve 56.23 feet to a point of
tangency; thence South 06°11'03" East 50.06 feet to a point of a 645.28 foot
radius curve to the right; thence Southeasterly along the arc of said curve
69.60 feet to a point of tangency; thence South 00°00'15" East 485.03 feet, more
or less, to a point on the South line of said Block 98; thence South 89°59'06"
West along said South line 446.36 feet, more or less, to the point of BEGINNING.
EXCEPTING THEREFROM the following described parcel of land conveyed to UTAH
TRANSIT AUTHORITY in that certain Warranty Deed recorded May 16, 2006 as Entry
No. 9725435, in Book 9294, at Page 9879 of the Official Records of the Salt Lake
County Recorder, to-wit:
A PARCEL OF LAND IN FEE FOR THE "WEBER COUNTY TO SALT LAKE COMMUTER RAIL", A
UTAH TRANSIT AUTHORITY PROJECT SITUATE IN BLOCK 98, PLAT A, SALT LAKE CITY
SURVEY, AND IN THE VACATED PORTION OF THE ADJACENT 500 WEST STREET AND DESCRIBED
AS FOLLOWS: Beginning at the Southwest corner of said Block 98; thence South
89°59'34" West 16.98 feet; thence North 00°00'01" West 312.75 feet; thence North
00°39'36" East 38.56 feet; thence North 00°00'28" West 308.92 feet; thence North
89°59'33" East 17.52 feet to the Northwest corner of said Block 98; thence North
89°59'33" East 59.60 feet along the North line of said Block 98; thence South
00°04'20" East 660.23 feet to the South line of said Block 98; thence South
89°59'34" West 61.38 feet along said South line to the point of beginning.
FURTHER EXCEPTING THEREFROM any portion lying West of the westerly line of the
parcel of land described in the aforementioned Warranty Deed Entry No. 9725435.
AND
FURTHER EXCEPTING THEREFROM the following described parcel of land conveyed to
SALT LAKE CITY CORPORATION, a municipal corporation of the State of Utah, in
that certain Quit Claim Deed recorded October 27, 2010 as Entry No. 11061707, in
Book 9872, at Page 6349 of the Official Records of the Salt Lake County
Recorder, to-wit:
A parcel of land in fee, being part of two (2) entire tracts of property situate
in Lots 2, 3, and 4, Block 98, Salt Lake City Survey, Plat "A", situate in the
East 1/2 of the Southwest 1/4 of Section 36, Township 1 North, Range 1 West,
SLB&M, State of Utah, incident to the construction of the "Airport Light Rail
Transit Project", a Utah Transit Authority project, known as "ALRT", and
described as follows: Beginning at a Southwest corner of said entire tract,
which point is 61.37 feet North 89°58'54" East from the Southwest corner of said
Block 98; and running thence North 00°04'20" West 15.25 feet along the westerly
boundary line of said entire tract, thence East 32.04 feet; thence South
00°01'46" West 7.51 feet; thence North 89°59'22" East 93.01 feet; thence South
88°00'00" East 198.50 feet; thence South 89°53'56" East 110.23 feet to the
easterly line of said Lot 2; thence South 00°04'10" West 0.50 feet along said
easterly Lot line to the southerly boundary line of said entire tracts; thence
South 89°58'54" West 433.63 feet along said southerly boundary line to the point
of beginning.

Exhibit A

--------------------------------------------------------------------------------


AND
FURTHER EXCEPTING THEREFROM the following described parcel of land conveyed to
the UTAH TRANSIT AUTHORITY in that certain Special Warranty Deed recorded
September 28, 2012 as Entry No. 11481044, in Book 10060, at Page 9632 of the
Official Records of the Salt Lake County Recorder, to-wit:
A parcel of land in fee, being part of an entire tract of property situate in
Lot 3, Block 98, Salt Lake City Survey, Plat "A", situate in the E 1/2 SW 1/4 of
Section 36, Township 1 North, Range 1 West, SLB&M, State of Utah, described as
follows: Beginning at a point on the southerly boundary line of said entire
tract, said point being 190.33 feet North 89°58'54" East and 7.59 feet North
from the Southwest corner of said Block 98; and running thence North 60°00'00"
East 11.63 feet; thence East 19.42 feet; thence South 60°00'00" East 14.57 feet
to the said southerly boundary line; thence North 88°00'00" West 42.14 feet
along said southerly boundary line to the point of beginning.
AND
FURTHER EXCEPTING THEREFROM all the minerals and mineral rights reserved by
UNION PACIFIC RAILROAD COMPANY, a Delaware corporation, in that certain Special
Warranty Deed recorded December 24, 1998 as Entry No. 7202238, in Book 8208, at
Page 2578 of the Official Records of the Salt Lake County Recorder, wherein
GATEWAY ASSOCIATES, LTD., a Utah limited partnership, is the Grantee.
(Continued)
SAID PARCEL 2 BEING ALSO DESCRIBED AS FOLLOWS:
Beginning at a point on the east line of property conveyed to the Utah Transit
Authority by Warranty Deed, recorded May 16, 2006 as Entry No. 9725435 in Book
9294 at Page 9879, of the Official Records of the Salt Lake County Recorder,
said point being North 89°58'54" East 61.38 feet and North 00°04'20" West 15.25
feet from the Southwest Corner, Block 98, Plat "A" Salt Lake City Survey and
running thence North 00°04'20" West 644.75 feet along the east line of said Utah
Transit Authority property to the north line of Block 98, Plat "A", Salt Lake
City Survey; thence North 89°58'53" East 305.83 feet along the north line of
said Block 98; thence southeasterly 56.17 feet along the arc of a 1,098.72 feet
radius curve to the left (center bears North 86°44'30" East and the chord bears
South 04°43'23" East 56.16 feet with a central angle of 02°55'45"); thence South
06°11'15" East 50.04 feet; thence southeasterly 69.60 feet along the arc of a
645.28 feet radius curve to the right (center bears South 83°48'45" West and the
chord bears South 03°05'51" East 69.57 feet with a central angle of 06°10'48");
thence South 00°00'27" East 483.92 feet to the north line of property conveyed
to Salt Lake City Corporation by Quit Claim Deed, recorded October 27, 2010 as
Entry No. 11061707, in Book 9872, at Page 6349 of the official Records of the
Salt Lake County Recorder; thence North 88°00'00" West 193.94 feet along the
north line of said Salt Lake City Corporation property; thence South 89°59'22"
West 93.01 feet along the north line of said Salt Lake City Corporation
property; thence North 00°01'46" East 7.51 feet along the north line of said
Salt Lake City Corporation property; thence

Exhibit A

--------------------------------------------------------------------------------


West 32.04 feet along the north line of said Salt Lake City Corporation property
to the point of beginning.
EXCEPTING THEREFROM the following described parcel of land conveyed to the UTAH
TRANSIT AUTHORITY in that certain Special Warranty Deed recorded September 28,
2012 as Entry No. 11481044, in Book 10060, at Page 9632 of the Official Records
of the Salt Lake County Recorder, to-wit:
A parcel of land in fee, being part of an entire tract of property situate in
Lot 3, Block 98, Salt Lake City Survey, Plat "A", situate in the E 1/2 SW 1/4 of
Section 36, Township 1 North, Range 1 West, SLB&M, State of Utah, described as
follows: Beginning at a point on the southerly boundary line of said entire
tract, said point being 190.33 feet North 89°58'54" East and 7.59 feet North
from the Southwest corner of said Block 98; and running thence North 60°00'00"
East 11.63 feet; thence East 19.42 feet; thence South 60°00'00" East 14.57 feet
to the said southerly boundary line; thence North 88°00'00" West 42.14 feet
along said southerly boundary line to the point of beginning.
FURTHER EXCEPTING THEREFROM all the minerals and mineral rights reserved by
UNION PACIFIC RAILROAD COMPANY, a Delaware corporation, in that certain Special
Warranty Deed recorded December 24, 1998 as Entry No. 7202238, in Book 8208, at
Page 2578 of the Official Records of the Salt Lake County Recorder, wherein
GATEWAY ASSOCIATES, LTD., a Utah limited partnership, is the Grantee.
PARCEL 3:
A non-exclusive easement, appurtenant to PARCELS 1 and 2 described herein,
solely for the purposes of (a) the construction, repair and maintenance of a
roadway and related improvements for vehicular and pedestrian ingress and
egress, and (b) ingress, egress and access by vehicles and pedestrians to and
from said PARCELS 1 and 2, as defined, described and created pursuant to that
certain Declaration And Grant Of Access Easement recorded May 9, 2012 as Entry
No. 11387974, in Book 10016, at Page 1021 of the Official Records of the Salt
Lake County Recorder, on, over and across the following described property,
to-wit:
COMMENCING at the Southwest corner of Block 101, Plat "A", Salt Lake City
Survey; thence running East along the North line of 200 North Street 402.5 feet;
thence South 34°51'23" East 161.85 feet to a point on the south line of 200
North Street, said point being 165 feet West of the Northeast corner of Block
98, Plat "A", Salt Lake City Survey; thence West along the south line of 200
North Street 495 feet to the northwest corner of said Block 98; thence North
131.86 feet, more or less, to the point of BEGINNING.
EXCEPTING FROM SAID PARCEL 3 any portion thereof lying WEST of the EASTERLY line
of the following described parcel of land conveyed to the UTAH TRANSIT AUTHORITY
in that certain Warranty Deed recorded May 16, 2006 as Entry No. 9725432, in
Book 9294, at Page 9873 of the Official Records of the Salt Lake County
Recorder, to-wit:
A PARCEL OF LAND IN FEE FOR THE "WEBER COUNTY TO SALT LAKE COMMUTER RAIL", A
UTAH TRANSIT AUTHORITY PROJECT, AND DESCRIBED

Exhibit A

--------------------------------------------------------------------------------


AS FOLLOWS: Beginning at the Northwest corner of Block 98, Plat A, Salt Lake
City Survey; thence North 00°06'33" West 131.92 feet to the Southwest corner of
Block 101, Plat A, Salt Lake City Survey; thence North 89°54'48" East 59.82 feet
along the South line of said Block 101; thence South 00°00'53" East 132.00 feet
to the North line of said Block 98; thence South 89°59'33" West 59.60 feet along
said North line to the point of beginning.
AND
FURTHER EXCEPTING FROM SAID PARCEL 3 all the minerals and mineral rights
reserved by UNION PACIFIC RAILROAD COMPANY, a Delaware corporation, in that
certain Special Warranty Deed recorded December 24, 1998 as Entry No. 7202238,
in Book 8208, at Page 2578 of the Official Records of the Salt Lake County
Recorder, wherein GATEWAY ASSOCIATES, LTD., a Utah limited partnership, is the
Grantee.


+++



Exhibit A